DETAILED ACTION
This Office Action is in response to the amendment filed on August 19, 2022. Claims 1, 3-11, 13-16, and 18-23 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 3-6, 8, 11, 13-16, 18-20 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received August 19, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose wherein the first range is [-N0, M0] and the second range is [-N1, m1], wherein N0, M0, N1, and M1 are all integers. This language corresponds to the newly amended language of claims 1, 11, 16, and 20. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, C. et al., CE4-related: Alignment of displacement bitdepths for BDOF and PROF, Joint Video Experts Team (JVET) of ITU-T SB 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, Input Document to JVET, JVET-O0281-v1 (June 24, 2019) (“JVET-O0281”) in view of U.S. Patent Publication No. 2018/0278949 (“Karczewicz”) Examiner notes that while the current application claims foreign priority to applications dating as early as 5/16/2019, the current claim set does not find support in the 5/16/2019 application, the 6/4/2019 application, and the 6/12/2019 application. For example, in the 5/16/2019 and 6/4/2019 priority applications, PROF is not even mentioned and the concept of clipping PROF and BIO/BDOF to different ranges does not appear in any of the 5/16/2019, 6/4/2019, or 6/12/2019 priority applications. Accordingly, the current claim set is not entitled to the 5/16/2019, 6/4/2019, or 6/12/2019 priority dates and JVET-O0281 qualifies as prior art.
With respect to claim 11, JVET-O0281 discloses the invention substantially as claimed, including 
…
determine, …, that a motion information of the first bi-predicted video block is refined using a first optical flow-based method in which at least one first motion vector refinement is derived to refine prediction samples of a region within the first bi-predicted video block (see Abstract, Sections 1 and 2, describing determining that motion information of a first bi-predicted video block may be refined using BDOF, i.e., a first optical flow based method, in which a motion vector refinement is derived to refine prediction samples of a region within the first bi-predicted video block);
clip the at least one first motion vector refinement to a first range (see Abstract, Sections 1 and 2, describing that BDOF motion vector refinement may be clipped to [-32, 31], i.e., a first range);
perform… based on at least one clipped first motion vector refinement (see citations and arguments with respect to elements above, describing using this clipped motion vector refinement);
determine, …, that a motion information of the second affine video block is refined using a second optical flow-based method in which at least one second motion vector refinement is derived to refine prediction samples of a region within the second affine video block (see Abstract, Sections 1 and 2, describing determining that motion information of a second affine video block may be refined using PROF, i.e., a second optical flow based method in which at least one second motion vector refinement is derived to refine prediction samples of a region within the second affine video block);
clip the at least one second motion vector refinement to a second range (see Abstract, Sections 1 and 2, describing that PROF motion vector refinement may be clipped to [-64, 63], i.e., a second range); and
perform… based on at least one clipped second motion vector refinement (see citations and arguments with respect to elements above, describing using this clipped motion vector refinement);
wherein the first range is different from the second range (see citations above with respect to clipping elements, describing that the PROF and BDOF ranges are different);
wherein the first optical flow-based method is a bi-directional optical flow tool for bi-predicted video blocks, and the second optical flow-based method is a prediction refinement optical flow tool for affine video blocks (see citations above describing that the first optical flow based method is BDOF, i.e., a bi-directional optical flow tool for bi-predicted video blocks, and the second optical flow-based method is PROF, i.e., a prediction refinement optical flow tool for affine video blocks); and
wherein the first range is [-N0, M0] and the second range is [-N1, M1], wherein N0, M0, N1 and M1 are integers (see citations above with respect to clipping elements, describing that the PROF and BDOF ranges are different are [-32, 31] and [-64, 63], i.e., [-N0, M0] and [-N1, M1] which are integers). 
JVET-O0281 does not explicitly disclose that its method is employed by an apparatus for processing video data comprising a processor and a non-transitory memory for storing its instructions/computer programming/software, i.e., An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, and that the method is done for a conversion, e.g., encoding or decoding, between video blocks and a bitstream, i.e., for a first conversion between a first bi-predicted video block of a video and a bitstream of the video and for a second conversion between a second affine video block of the video and the bitstream.
However, in the same field of endeavor, Karczewicz discloses that it was known to execute optical flow methods in an encoder or decoder embodied by computer programs/instructions/software in a non-transitory computer-readable medium executed by a processor to perform encoding/decoding conversions:
An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon (see Fig. 1, items 20, 30, ¶¶52-53, 248-249, describing an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, such that the processor executes the instructions to accomplish encoding/decoding methods described therein), wherein the instructions upon execution by the processor, cause the processor to:
[perform] a first conversion between a first bi-predicted video block of a video and a bitstream of the video (see citations above describing that the methods executed may be encoding or decoding methods, i.e., a first conversion between first video blocks of a video and a bitstream of the video); and
[perform] a second conversion between a second affine video block of the video and the bitstream (see citations above describing that the methods executed may be encoding or decoding methods, i.e., a first conversion between first video blocks of a video and a bitstream of the video).
At the time of filing, one of ordinary skill would have been familiar with optical flow coding methods like those described in the JVET (see Karczewicz ¶¶38, 126) and have known that such methods were known to be executed on an encoder or decoder often embodied in software stored in memory and executed by a processor to accomplish encoding/decoding functions. Accordingly, to one of ordinary skill in the art at the time of filing, using such an apparatus to encode/decode the bi-predicted and affine video blocks using the JVET coding functions described in JVET-O0281, would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have included an apparatus including a non-transitory memory with instructions thereon to be executed by a processor to perform the encoding/decoding methods for converting bi-predicted and affine video blocks of JVET-O0281 between video blocks and a bitstream as taught by Karczewicz.
With respect to claim 16, claim 16 recites the elements of claim 11 in computer-readable medium form rather than apparatus form. JVET-O0281/Karczewicz discloses that its apparatus may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to perform its method (see citations and arguments with respect to preamble of claim 11). Accordingly, the disclosure cited with respect to claim 11 also applies to claim 16.
With respect to claim 20, claim 20 recites the elements of claim 11 in computer-readable medium form rather than apparatus form. JVET-O0281/Karczewicz discloses that its apparatus may be embodied in a non-transitory computer-readable storage medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus (see citations and arguments with respect to preamble of claim 11 and Karczewicz ¶89 describing that the bitstream may be stored). Accordingly, the disclosure cited with respect to claim 11 also applies to claim 20.
With respect to claim 1, claim 1 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 11 also applies to claim 1.
With respect to claim 7, JVET-O0281 discloses the invention substantially as claimed. As described above JVET-O0281 in view of Karczewicz discloses all the elements of independent claim 1. JVET-O0281/Karczewicz additionally discloses: 
wherein the region within first bi-predicted video block is the whole first bi-predicted video block or a sub-block within the first bi-predicted video block, and the region within second affine video block is the whole second affine video block or a sub-block within the second affine video block (see citations and arguments with respect to claim 11 above and JVET-O0281, Introduction, describing that the refinements in BDOF and PROF are of the prediction samples of the block, i.e., of the whole first bi-predicted video block). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 7.
With respect to claim 8, JVET-O0281 discloses the invention substantially as claimed. As described above JVET-O0281 in view of Karczewicz discloses all the elements of independent claim 1. JVET-O0281/Karczewicz additionally discloses: 
wherein the first motion vector refinement comprises a horizontal component and a vertical component, and wherein the clipping comprises clipping horizontal component and/or vertical component to the first range; and/or
the second motion vector refinement comprises a horizontal component and a vertical component, and wherein the clipping comprises clipping horizontal component and/or vertical component to the second range (see citations and arguments with respect to claim 11 above and JVET-O0281, Abstract and Sections 1, 2, showing and describing that the BDOF and PROF offsets include horizontal and vertical components and both are clipped to their respective ranges). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 8.
With respect to claim 9, JVET-O0281 discloses the invention substantially as claimed. As described above JVET-O0281 in view of Karczewicz discloses all the elements of independent claim 1. JVET-O0281/Karczewicz additionally discloses:  
wherein the first conversion comprises encoding the first bi- predicted video block into the bitstream and the second conversion comprises encoding the second affine video block into the bitstream (see citations and arguments with respect to claim 11 above describing that the conversion may be encoding the blocks from the bitstream). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 9.
With respect to claim 10, JVET-O0281 discloses the invention substantially as claimed. As described above JVET-O0281 in view of Karczewicz discloses all the elements of independent claim 1. JVET-O0281/Karczewicz additionally discloses: 
wherein the first conversion comprises decoding the first bi- predicted video block from the bitstream and the second conversion comprises decoding the second affine video block from the bitstream (see citations and arguments with respect to claim 11 above describing that the conversion may be decoding the blocks from the bitstream). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 10.
Claim Rejections - 35 USC § 103
Claims 3-6, 13-15, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over JVET-O0281 and Karczewicz in view of WIPO Patent Publication No. WO 2021/041332 (“Chen”), which corresponds to a priority application dated August 23, 2019. Examiner notes that while the current application claims foreign priority to applications dating as early as 5/16/2019, these claims do not find support in the 5/16/2019 application or any application prior to the September 5, 2019 priority application. Accordingly, Chen qualifies as prior art.
With respect to claim 13, JVET-O0281 discloses the invention substantially as claimed. As described above JVET-O0281 in view of Karczewicz discloses all the elements of independent claim 11. 
JVET-O0281/Karczewicz does not explicitly disclose wherein [-N0, M0] is [-15, 15].
 However, in the same field of endeavor, Chen discloses that it was known to limit BDOF/BIO to a range of [-15, 15]
wherein [-N0, M0] is [-15, 15] (see ¶69, describing that it was known to clip ranges for BDOF to integer threshold [-thBIO, thBIO] which may be set to 1<<max(5, bit-depth-7) – one of ordinary skill in the art at the time of filing would have understood that, for example, where max(5, bit-depth-7)=5, this discloses thBIO = 32). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 13. JVET-O0281 discloses clipping PROF and BDOF. At the time of filing, one of ordinary skill in the art would have been familiar with clipping offsets for PROF and BDOF and have understood that, as evidenced by Chen, one alternative range to that of JVET-O0281 would have been a range like [-thBIO, thBIO]. Accordingly, to one of ordinary skill in the art at the time of filing, doing so in the PROF/BDOF coding system of JVET-O0281 would have represented nothing more than the simple substitution of one known element for another to obtain predictable results. In addition, the range [-32, 32] is numerically similar to [-15, 15]. As detailed above, the above combination discloses that it was known to use a symmetric range. It also would have been understood that this range would be limited, as extremely high bit depths result in high computation costs and lag. Accordingly, to one of ordinary skill in the art at the time of filing, the number of numerical integers that may represent thBIO would have been limited to a finite, predictable number of solutions and thus, it would have been obvious to try a limitation of [-15,15] for [-thBIO, thBIO] and/or in lieu of [-32, 32] (see MPEP 2144.05). Moreover, Applicant provides no reason in its specification why a range of [-15, 15] would be critical over a range of, e.g., [-31, 31] or [-32, 32], in fact, Applicant’s own specification lists [-15, 15] and [-31, 31] as alternatives (see ¶265).
With respect to claim 14, JVET-O0281 discloses the invention substantially as claimed. As described above JVET-O0281 in view of Karczewicz discloses all the elements of independent claim 11. 
JVET-O0281/Karczewicz does not explicitly disclose wherein [-N0, M0] is [-31, 31].
 However, in the same field of endeavor, Chen discloses that it was known to limit PROF to a range of [-31, 31]
wherein [-N1, M1] is [-31, 31] (see ¶117, describing that it was known to clip ranges for PROF to range [-limit, limit] which may be set to 2max(5, bit-depth-7) – one of ordinary skill in the art at the time of filing would have understood that, for example, where max(5, bit-depth-7)=5, this discloses limit = 32). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 14. JVET-O0281 discloses clipping PROF and BDOF. At the time of filing, one of ordinary skill in the art would have been familiar with clipping offsets for PROF and BDOF and have understood that, as evidenced by Chen, one alternative range to that of JVET-O0281 would have been a range like [-limit, limit]. Accordingly, to one of ordinary skill in the art at the time of filing, doing so in the PROF/BDOF coding system of JVET-O0281 would have represented nothing more than the simple substitution of one known element for another to obtain predictable results. In addition, the range [-32, 32] is numerically similar to [-31, 31]. As detailed above, the above combination discloses that it was known to use a symmetric range. It also would have been understood that this range would be limited, as extremely high bit depths result in high computation costs and lag. Accordingly, to one of ordinary skill in the art at the time of filing, the number of numerical integers that may represent the variable limit would have been limited to a finite, predictable number of solutions and thus, it would have been obvious to try a limitation of [-31,31] for [-limit, limit] and/or in lieu of [-32, 32] (see MPEP 2144.05). Moreover, Applicant provides no reason in its specification why a range of [--31, 31] would be critical over a range of, e.g., [-32, 32].
With respect to claim 15, JVET-O0281 discloses the invention substantially as claimed. As described above JVET-O0281 in view of Karczewicz discloses all the elements of independent claim 11 and JVET-O0281 in view of Karczewicz and Chen discloses each and every element of dependent claims 13 and 14, the combination of which is incorporated herein. JVET-O0281/Karczewicz/Chen additionally discloses: 
wherein N0 and M0 have a same value which is unequal to 2K0 and N1 and M1 have a same value which is unequal to 2K1, wherein K0 and K1 are integers (see citations and arguments with respect to claims 12-14 above, describing that the offsets of [-15, 15] and [-31, 31], i.e.,  unequal to 2K0  or 2K1, would have been obvious from the combined disclosure). 
The reasons for combining the cited prior art with respect to claims 11, 13, and 14 also apply to claim 15.
With respect to claim 17, claim 17 recites the elements of claim 12 in computer-readable medium form rather than apparatus form. JVET-O0281/Karczewicz discloses that its apparatus may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to perform its method (see citations and arguments with respect to preamble of claim 11). Accordingly, the disclosure cited with respect to claim 12 also applies to claim 17.
With respect to claim 18, claim 18 recites the elements of claim 13 in computer-readable medium form rather than apparatus form. JVET-O0281/Karczewicz discloses that its apparatus may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to perform its method (see citations and arguments with respect to preamble of claim 11). Accordingly, the disclosure cited with respect to claim 13 also applies to claim 18.
With respect to claim 19, claim 19 recites the elements of claim 14 in computer-readable medium form rather than apparatus form. JVET-O0281/Karczewicz discloses that its apparatus may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to perform its method (see citations and arguments with respect to preamble of claim 11). Accordingly, the disclosure cited with respect to claim 14 also applies to claim 19.
With respect to claim 21, JVET-O0281 discloses the invention substantially as claimed. As described above JVET-O0281 in view of Karczewicz discloses all the elements of independent claim 11 and JVET-O0281 in view of Karczewicz and Chen discloses each and every element of dependent claims 13 and 14, the combination of which is incorporated herein. JVET-O0281/Karczewicz/Chen additionally discloses:
wherein N0 and M0 have a same value which is equal to 2K0-1 and N1 and M1 have a same value which is equal to 2K1-1, wherein K0 and K1 are integers (see citations and arguments with respect to claim 12-14 above, describing that N0 and M0 may be set to [-15, 15], i.e., 2K0-1, and N1 and M1 may be set to [-31, 31], i.e., 2K1-1). 
The reasons for combining the cited prior art with respect to claims 11, 31, and 14 also apply to claim 21.
With respect to claim 22, claim 22 recites the elements of claim 15 in computer-readable medium form rather than apparatus form. Lai discloses that its apparatus may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to perform its method (see citations and arguments with respect to preamble of claim 11). Accordingly, the disclosure cited with respect to claim 15 also applies to claim 22.
With respect to claim 23, claim 23 recites the elements of claim 21 in computer-readable medium form rather than apparatus form. Lai discloses that its apparatus may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to perform its method (see citations and arguments with respect to preamble of claim 11). Accordingly, the disclosure cited with respect to claim 21 also applies to claim 23.
With respect to claim 3, claim 3 recites the elements of claim 13 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 13 also applies to claim 3.
With respect to claim 4, claim 4 recites the elements of claim 14 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 14 also applies to claim 4.
With respect to claim 5, claim 5 recites the elements of claim 15 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 15 also applies to claim 5.
With respect to claim 6, claim 6 recites the elements of claim 21 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 21 also applies to claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481